Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the “electrically insulated fasteners”, as set forth in claim 13, is the same or different element form the rivets, as set forth in claim 1.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, 10, 11, 13, 14 and 15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Black (6,748,715) in view of Vane (EP0361795), Sidney (5,657,605) and either Woodman (4,821,481) or Kowalski (6,050,049).
Black shows;
1.    An electrically insulated trellis for forming a working platform adapted to support a user, comprising:
     a first array of parallel and hollow tubular members (13); and
     a second array of parallel and hollow tubular members (14), each tubular member of the second array of parallel tubular members is pivotably connected (at X) to a plurality of tubular members of the first array of parallel tubular members whereby to form a trellis adapted to support the user,

      The claimed difference being each of the tubular members is formed from polymer, and wherein a first set of fibers in the glass-reinforced polymer is substantially parallel and aligned in a first direction and a second set of fibers in the glass-reinforced polymer, distinct from the first set, is substantially parallel and aligned in a second direction different than the first direction, the pivot pins being rivets, and the corner wall thickness at a rounded corner being greater than the wall thickness.
     Vane disclosed discloses a process for forming reinforced plastics articles, particularly tubes or pipes in a variety of sizes and cross section, using glass fiber with different orientations (col. 1, l. 5, col 3, 1.7-12; col 5, 1.3-10; col.5, l-55-col.6,l. 36).
     Sidney (Fig.1) shows a trellis wherein his tubular arrays (11 and 12) are pivotally fastened together by rivets (21).
    Woodman, below, shows a hollow tubular member (2) having corner wall thickness at the rounded corner that is greater than the wall thickness.

    PNG
    media_image1.png
    395
    976
    media_image1.png
    Greyscale

        Kowalski (Fig.5) teaches of making a tubular member with rounded corners and in para. (9) below states;
(9)   In FIG. 5 a rectangular tubular beam is illustrated. A rectangular tube such as a square tube has the highest strength of the beam bodies 22 illustrated. The rectangular tube has rounded corners 34. As the radius of corners 34 are increased the load bearing characteristics of the rectangular tube more closely approximate the characteristics of a round tube such as that shown in FIG. 3. 
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a known glass reinforced-polymer material formed, as taught by Vane, for the polymer material of Black, since it would have provided the predictable results of allowing a reinforced tubular members trellis; to have substituted rivets for the fastener pins of Black, as taught by Sidney, by the substituted use of one known equivalent element for another for its known advantages, and to further have modified his 
3.    The electrically insulated trellis as claimed in claim 1, wherein the second direction is substantially orthogonal to the first direction (Vane, orthogonal and 45 degrees direction: fig.1 and col.5, l-55-col.6, l.36).
4.   The electrically insulated trellis as claimed in claim 3, wherein the first direction is one of an axial direction or a direction of approximately 45 degrees to the axial direction, (Vane, orthogonal and 45 degrees direction: fig.1 and col.5, l-55-col.6,l.36).
13. The electrically insulated trellis as claimed in claim 1, wherein the first array and second array are pivotably connected by electrically insulated fasteners (x).
       With respect to the each tubular member has a wall thickness of about 2 millimeters, as set forth in claim 10, wherein each tubular member has a corner radius of curvature of about 2 millimeters, as set forth in claim 11, the examiner refers to MPEP 2144.04 sections I, IV.A, B and V.B in which the various sections explain how changes in design such as size, shape and making something integral are merely obvious design choices and such changes have no patentable significance unless a new and unexpected result is produced. In the instant case, 
     8.   A kit of parts for forming the electrically insulated trellis as claimed in claim 1, the kit of parts comprising:
       a plurality of tubular members configured to form a first array of parallel tubular members (13) and a second array of parallel tubular members (14); and
       a plurality of pivotable fasteners (X) for pivotably connecting the first array of parallel tubular members with the second array of parallel tubular members.
  15.   The electrically insulated trellis as claimed in claim 1, wherein the task is a maintenance task.
 With respect to radius of curvature of an internal surface of each of the tubular members is no less than a corner radius of curvature of an external surface of each of the tubular members, as set forth in claim 14, the examiner refers to MPEP 2144.04 sections I, IV.A, B and V.B in which the various sections explain how changes in design such as size, shape and making something integral are merely obvious design choices and such changes have no patentable significance unless a new and unexpected result is produced. In the instant case, making the 
14.  The electrically insulated trellis as claimed in claim 1, wherein a radius of curvature of an internal surface of each of the tubular members is no less than a corner radius of curvature of an external surface of each of the tubular members.
   Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black (6,748,715) in view of Vane (EP0361795), Sidney (5,657,605) and either Woodman (4,821,481) or Kowalski (6,050,049), as applied to claim 1 above, and further in view of Wallick (5,005,280).
Wallick in paragraph (12) teaches of using a plastic rivets for electrically isolated integrity.
        All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a substitution would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been 
13. The electrically insulated trellis as claimed in claim 1, wherein the first array and second array are pivotably connected by electrically insulated fasteners.
       Claims 6 and 7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Black (6,748,715) in view of Vane (EP0361795), Sidney (5,657,605) and either Woodman (4,821,481) or Kowalski (6,050,049), as applied to claim 1 above, and further in view of Gallion (2003/0213646).
       Gallion, in paragraph (0029), teaches the use of a textured surface adapted to provide grip against an object.
       All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
6.   The electrically insulated trellis as claimed in claim 1, wherein at least one of the first array and the second array is provided with at least one respective textured surface adapted to provide grip against an object on which the trellis is supported or grip to the user supported by the trellis.
7.   The electrically insulated trellis as claimed in claim 6, wherein the respective textured surface is provided on a respective gripping member affixed to at least one tubular member of the first array or the second array.
Applicant’s arguments with respect to claim(s) 1, 3, 4, 6-8, 10, 11, and 13-15 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
       With respect to applicant’s arguments that trellis is not adapted to support a user.
        The examiner disagrees;
The examiner brings attention applicant’s Background, paragraph (0002);
[0002] A trellis mat comprises a first array of parallel tubular members and a second array of parallel tubular members, each of the second array of parallel tubular members being The trellis mat can be used to provide a safe working platform and prevent falls through cavities from roof spaces. In particular, the trellis mat can be transported in a compact configuration, and expanded on site to provide a working platform bridging sparsely spaced support members. In some examples, a trellis mat is used to provide a safe working platform supported by floor joists or rafters, but where floor boards are not present. The trellis mat provides a safe working platform for performing a variety of tasks such as inspection work, maintenance, plumbing or aerial rigging.
    The examiner further refer to paragraphs (12) and (13) which states that its trellis which is over an opening in a building structure limit injury to a falling individual and prevent falling to the area below the trellis, thus if it supports a fallen user the user can walk on it after fallen (a platform) (note Figs 3 and 4).
With respect to applicant’s arguments with regards to the modification of Black in view of Vane, the examiner notes  that the difference at hand to be resolved between the claimed invention and the primary reference to Black, is his polymer  tubular members are not formed from glass-reinforced polymer wherein a first set of fibers in the glass-reinforced polymer is substantially parallel and aligned in a first direction and a second set of fibers in the glass-reinforced polymer, distinct from the first set, is substantially parallel and aligned in a second direction different than the first direction in order to provide a stronger tube.

Applicant further argued;
     There is no disclosure whatsoever in Vane that a tube having a hole formed in the tube would still be sufficiently strong for use as an insulated trellis for forming a working surface as claimed in claim 1. Rather, one skilled in the art, reading the disclosure of Vane would conclude that holes are to be avoided as they would likely weaken the strength of the resulting tube. Therefore, one skilled in the art would conclude that it was not possible to improve robustness by wholesale replacing the plastics extrusion material of Black with the materials disclosed in Vane (let alone glass fiber).
       The examiner further notes that the modification of Black to comprise glass-reinforce polymer, as taught by Vane, his tube even with the holes would still be stronger tube than his previous polymer tube with holes. 
       Applicant further argues;
     Vane also does not unambiguously disclose articles formed from glass-reinforced polymer. As will be appreciated by the Examiner, and by one skilled in the art, glass is generally a brittle material. Even more so when the material is glass-reinforced polymer. One skilled in the art would not consider forming holes in the glass-reinforced polymer to pivotably connect tubular members together because one skilled in the art would consider it likely to cause structural defects in the tubular members which could significantly reduce the resulting strength of the insulating trellis.
The examiner notes;
Applicant didn’t abide by such argument, as applicant provided holes in his tubes wherein the material is glass-reinforced polymer.
With respect to, claims 2 and 13 are rejected under 35 USC 103 as unpatentable over Black in view of Vane in further view of US Patent No. 5,005,280 (Wallick); 
Applicant argues;
The Examiner acknowledges that Black fails to disclose that each of the tubular members is formed from glass-reinforced polymer, wherein a first set of fibers in the glass-reinforced polymer is substantially parallel and aligned in a first direction and a second set of fibers in the glass-reinforced polymer, distinct from 
      Wallick does not cure the deficiencies of Black and Vane. Further, with regard to the rivets and fasteners claimed in claims 2 and 13, the Examiner cites the rivets disclosed in Wallick. However, the rivets of Wallick are utilized for the dovetail hinges, the shelf and the link-arm spreader mechanism, not to pivotably connect a tubular member of a second array of parallel tubular members to a plurality of tubular members of the first array of parallel tubular members to form a trellis adapted to support the user, as claimed.
          The examiner notes;
        Wallick was not used to cure tubular members formed from glass-reinforced polymer. 
      Wallick was used to teach the use of plastic rivets as a pivot member for electrically isolated integrity.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634